PER CURIAM.
*488Affirmed. See § 61.14(6)(a)3., Fla. Stat. (2017) ("The judgment under this paragraph is a final judgment as to any unpaid payment or installment of support which has accrued up to the time either party files a motion with the court to alter or modify the support order, and such judgment may not be modified by the court."); Dep't of Revenue v. Jackson, 846 So.2d 486, 490 (Fla. 2003) ("Florida simply does not permit a retroactive reduction of accrued amounts due for support, even if such an approach were in the best interests of both the child in having some amount, albeit smaller, actually paid, and the obligor parent in making a manageable payment rather than being faced with the often unattainable and unrealistic expectation to satisfy large vested arrearages.").